Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 11 December 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            Philadelphia Xbre December 11th 1783
                        
                        Although I intend to remains some months in america in order to obtain from Congress some advantage &
                            justice for the officers of the legion in their final settlement of accounts, it is of the greatest importance to the
                            succés of my future military life to receive at this time from your Exellency a recommendation to the Court of france for
                            my services & conduct in America—from the letters I have received lately & the opinion which the chevalier
                            de la luzerne has on that head, it is probable that I shall be made a brigadier general in france before or immediately
                            after my return there—the weight of your recommendation will have this effect to bring the minister at war to a favorable
                            determination and to place me in a very advantageous light in the mind of my king—it will fix my military
                            character—& I dare say my respectuous remimbrance of his Exellency general Washington & my unalterable
                            veneration & attachment to him will at all time support me in it in a manner worthy the esteem of his Exellency.
                        as the ministre at war has in a great measure the disposal of the several employment in the french army, I
                            take the liberty to requeist you would write to him—I shall keap the lettre untill I go to france & by the first
                            opportunity I shall send to Court a Copy of it.
                        Since my return from france I had no other occasion but the siege of york to go to the Ennemy—I made it not
                            only a point of honor but, what I do esteem as high, a point of my duty towards your Exellency to act as a soldier at the
                            head of the americain column that stormed the redoubt of the ennemy & otherwise during the siege to Evidence that
                            if your Exellency had honored me with thestimony of his esteem, I did all in my power to deserve it—Since that I rised
                            & disciplined a corps, which I dare say was brought to that point of instruction & order which place
                            troops in the streight road to succés, & whose conduct in being regular & agreable to the people has
                            answered our ambition to evidence that a corps under your protection could not be otherwise but respectable.
                        from your former kindness to the french officers I have been induced to promise to those of the legion who
                            served with credit that I would request your Excellency to give them certificates—as their services were performed under
                            me I have given to each of them my thanks in writing & observed with great attention to do them justice—I have
                            given to Colo. Cobb a copy of my lettres to those gentlemen that your exellency may be better acquainted with their conduct.
                        the last personal favour, which I have to request from your Exellency is the one which my heart is the most
                            anxious to see granted—it is your leave to have your portrait made here & your permission to carry it on me—I beg
                            your Exellency not to deny me this request—if granted I conceive it the most honorable reward that could be bestowed on a
                            man so deeply attached to you as I am—I have the honor to be with the highest respect Sir your Exellency’s the most obedt
                            hbl St
                        
                            Armand Mqs de la Rouerie
                        
                    